Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2018

                                      No. 04-17-00581-CV

     IN THE MATTER OF THE GUARDIANSHIP OF MARY JANE HARGROVE,

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 17-002-G
                            Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        After court reporter Patricia Abeyta notified this court that she broke her right humerus
and was unable to complete the record, we approved replacement reporter Annette Escobar’s
motion for an extension of time to file the record until January 16, 2017. Three days after the
extended due date, court reporter Annette Escobar filed her second request for an extension of
time to file the record, with a requested due date of February 19, 2018.
       The request is GRANTED IN PART. We ORDER court reporter Annette Escobar to file
the reporter’s record with this court by February 15, 2018. See TEX. R. APP. P. 35.3(c) (limiting
an extension in an ordinary appeal to thirty days).
        If the court reporter does not timely file the record as ordered, any further request for an
extension of time must be accompanied by a written, signed status report. The report must
describe the transcript by day with the date, description, page counts, and remarks for each day.
The page counts must include the total number of pages, the number of pages edited, proofread,
and formatted into the required electronic form (including bookmarks). The report may describe
any unusual aspects of the record. The report must describe any problems the court reporter
reasonably believes may delay the completion of the record beyond the requested date. A
preferred form for the status report, with an accompanying example, is attached to this order.
       We caution the court reporter that any further request for an extension of time to file the
record will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court